Citation Nr: 1225729	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-44 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected psychiatric disability, prior to September 8, 2011. 

2.  Entitlement to a rating in excess of 50 percent for service-connected psychiatric disability, from September 8, 2011. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected psychiatric disability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served from May 1950 to May 1953, with combat in Korea shown.  

This appeal to the Board of Veterans' Appeals  (Board) arose from a January 2009 rating decision, in which the RO granted the Veteran's claim for service connection and assigned an initial, 30 percent, rating for PTSD, effective June 10, 2008.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2009. 

This appeal to the Board also arose from a September 2011 supplemental statement of the case (SSOC), in which the RO, inter alia, denied the Veteran's claim for a TDIU due to PTSD, which he filed in June 2009.  Given the Veteran's allegations in this claim that he is unemployable due to his PTSD, the Board finds that the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Furthermore, although the RO granted a higher, 50 percent rating for PTSD effective September 8, 2011, as higher ratings for PTSD are available as before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to higher ratings for PTSD as now encompassing the first two matters set forth on the title page.  Id.  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also, for reasons expressed in more detail, below, the Board has expanded the claim for a TDIU to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page). 

In April 2012, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters on appeal have been accomplished. 

2.  From the June 10, 2008 effective date of the award of service connection through September 7, 2011, the Veteran's PTSD was manifested by nightmares, insomnia, irritability, social isolation, panic attacks, some impaired judgment, occasional disturbances of motivation and mood, impaired immediate memory, and occasional outbursts of anger; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity. 

3.  At no point prior to or since September 8, 2011 have the symptoms associated with the Veteran's psychiatric disability (recharacterized as  anxiety disorder NOS as of that date) been shown to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish effective relationships.

3.  The Veteran's only service connected disability is his psychiatric disability-characterized as PTSD prior to September 8, 2011, and as anxiety disorder NOS from that date-for which a 50 percent ratingt has been deemed warranted from the  June 10, 2008 effective date of the award of service connection. 

4.  The Veteran's service-connected psychiatric disability has not met the percentage requirements for award of a schedular TDIU at any point pertinent to this appeal , and this disability has not been shown to prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 50 percent, but no higher, rating for service-connected psychiatric disability, from the June 10, 2008 effective date of the award of service connection through September 7, 2011, are met. . 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 50 percent for service-connected psychiatric disability are not met at any point pertinent to this appeal. . 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for a TDIU due to service-connected psychiatric disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met. 38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18, 4.19 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   


VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in a July 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate what was then a claim for service connection for PTSD.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the November 2009 SOC set forth the criteria for rating PTSD (the timing and form of which suffices for Dingess/Hartman).  

An August 2011 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to support the claim for a higher initial rating for PTSD; provided notice of what information and evidence was needed to substantiate the claim for a TDIU; provided notice as to what information and evidence must be submitted by a Veteran and what information and evidence would be obtained by VA.  After issuance of this notice, and opportunity for the Veteran to respond, the RO readjudicated the claim for a higher initial rating and for TDIU as reflected in the September 2011 supplemental SOC (SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter herein decided.   Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records to include the report of a June 2008 private examination, and the reports of December 2008 and September 2011 VA examinations.  The Veteran has not indicated that he has received any VA treatment.  Also of record and considered in connection with this matter are various written documents provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II.  Background

In the Veteran's July 2008 VA 21-526 claim for service connection for residuals of shrapnel wounds, he reported that he worked as a municipal bus operator from 1965 to 1992.  However, in his claim for TDIU filed in June 2009, he reported having worked as a transit bus operator from 1958 to 1991.  

In June 2008, the Veteran underwent a private psychiatric examination.  The examiner diagnosed PTSD, chronic, severe, and assigned a GAF score of 37.  During the examination, the Veteran related his history of combat and wounding in service and described feeling "strange" when he returned home.  He had difficulty adjusting to society of laws and rules.  He had difficulty being around civilians because they had no idea what he went through.  He got in a lot of fights.  He described PTSD symptoms including intrusive thoughts, avoidance of conversations about his service, feelings of estrangement, social isolation, hypervigilance and exaggerated startle response.  He also reported chronic sleep problems.  He avoided reminders of the war, to include reading or watching things with war related content.  He reported that he felt estranged after service and wanted to be by himself.  He was uncomfortable in groups, and thus was unable to attend social events for any length of time.  He could not stand to have anyone behind him.  He reported some problems with memory and concentration.  He startled easily at loud noises.  

Mental status examination revealed he had normal dress and was cooperative.  He had blunted affect and limited range of emotion.  His thought process was linear and insight and judgment were fair.  He had no current homicidal or suicidal ideation.  He was summarized as meeting the criteria for a diagnosis of PTSD.  It was opined that his symptoms have interfered significantly in his occupational, social and personal life.  He was retired but during his career, his intrusive flashbacks and hyperarousal contributed to sporadic levels of productivity at his job.  He was severely limited in his ability to initiate or sustain work relationships.  Because of his hypervigilance and isolating behaviors, he was severely limited in his ability to initiate or sustain social relationships.  The examiner noted that, due to the chronicity and longevity of his symptoms, his prognosis for recovery was poor.  Therefore, the examiner opined that the Veteran was permanently and totally disabled and unemployable.  

The Veteran has submitted some lay statements, mostly addressing the causation of his PTSD symptoms.  However a July 2008 statement, which cites issues obtaining his military records, describes having had three failed marriages resulting in divorces, and having lost four homes.  He also reported being unable to remember a lot of things that took place 50 years ago.  Otherwise his statements provide no insight into the severity of his PTSD symptoms.  

The report of a December 2008 VA examination reflects a history of difficulty with some PTSD symptoms since the Korean War.  The Veteran's  symptoms were described as generally consistent and not showing any gross increase or decrease over the past several years.  He had difficulty sleeping and it often took several hours to fall asleep.  He averaged about 3 to 5 hours a night.  He also tended to wake up several times during the night.  He also had anger and irritability issues, decreased energy and crying spells.  He had no history of suicide attempts.  He denied any history of substance abuse.  He also gave a history of having no psychiatric treatment.  He had a history of combat in Korea, with history of being awarded the Purple Heart.  He reported having flashbacks and nightmares once or twice a week, generally related to the incident that earned him a Purple Heart.  He was noted to have retired in 1991.  He reported his symptoms occurred only at night and indicated that during the day, he generally felt well for the most part and he did not have a history of major difficulty at work.  The examiner estimated that strictly from a psychiatric point of view, he would have no more than mild impairment in the occupational realm if he were physically able to work.  

Socially, he was noted to live alone, and took care of his activities of daily living.  He spent most of his time watching TV and generally did not have any major recreational activities.  He was noted to pay people to do his housecleaning and yard work.  Socially he got together with his siblings about twice a year, and stated that they would do so more often if they lived closer.  He had three grown children who did not live with him, with no mention of how often he saw them.  He stated that he did not have any more than mild impairment in dealing with others, although sometimes he could get somewhat irritable and preferred to be alone.  He did not enjoy socializing either now or in the past.  He reported having been married and divorced three times.  He stated that his self isolation and arguments interfered with his relationship with his wives.  He preferred to live alone, since he had fewer conflicts and stresses that way.  

On mental status evaluation, the Veteran was alert, oriented and cooperative.  He showed no gross signs of a thought disorder, loose associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias.  He reported having anxiety and depression mainly following a flashback or nightmare, but otherwise felt generally well.  He did have at least moderate insomnia and some irritability and decreased energy with occasional crying spells.  He had panic attacks about twice a week.  His insight and judgment were adequate.  He had some difficulty with decrease in attention and concentration, but the examiner opined that these seemed to be normal age related cognitive loss rather than any specific cognitive disturbance associated with PTSD or any gross dementing process.  His PTSD symptoms included the flashbacks and nightmares with frequencies described above.  He also had increased startle response, hypervigilance, interpersonal guardedness, avoidance of and exaggerated response to trauma related triggers such as news about Iraq, difficulty recalling some important parts of the event, decreased interest in hobbies and social activities, feelings of detachment and estrangement from others and emotional numbing.  He was deemed to meet the criteria for PTSD.  

The examiner diagnosed PTSD with associated panic attacks, and assigned a GAF of 58.  The examiner assessed mild impairment in social, recreational, occupational and familial adjustment, and noted that the Veteran's previous adjustment in the marital relationships was probably at least moderate intensity secondary to his PTSD issues.  The examiner also noted that the Veteran would be expected to show no more than mild impairment of occupational reliability and productivity.  His current level of adjustment was not dependent on continuing psychotropic medication.  The  examination report was signed by a VA psychiatrist (M.D.)

The report of a September 2011 VA examination includes a notation that the examiner reviewed the evidence in the claims file.  The Veteran's noted history included combat during service and relevant social history.  He was noted to be divorced three times, with no romantic relationship in the past five years.  He had three living children and one deceased son.  He reported having a good relationship with his children.  He had two close friends, but mostly spent his time at home alone watching TV and sitting around.  He was not currently working, and was retired since 1991.  Along with PTSD, the Veteran was noted to have other medical diagnosis such as diabetes, arthritis, and history of stroke (noted on Axis III of a multi-axial diagnosis), and that he felt that the combination of his health conditions, along with his anxiety and concentration difficulties prevent him from securing and maintaining substantially gainful employment.  The examiner noted that, while the Veteran met the criteria for PTSD in December 2008, he did not currently meet the full criteria.  It was also noted that the Veteran denied ever having received mental health treatment or being hospitalized for any mental disorder.  

In regard to PTSD diagnostic criteria, the examiner that the Veteran met the criteria for a stressor, having experienced an event involving actual or threatened death or serious injury, and his response to such involved intense fear, helplessness or horror.  He had recurrent distressing recollections of the event, sense of a foreshortened future, hypervigilance, and exaggerated startle response.  Such symptoms had been in duration more than a month.  These reported symptoms were confirmed as causing clinically significant distress or impairment in social, occupational or other important areas of function.  The following applicable symptoms to his current diagnosis were as follows.  He had anxiety, impairment of short and long term memory, and difficulty in establishing and maintaining effective work and social relationships.  No other symptoms were attributable to PTSD.  These findings were based in part on clinical interview, but also upon administering psychological testing.  His symptoms were found to no longer meet the criteria for PTSD, as they had decreased since the last examination.  For PTSD symptoms endorsed, his reported frequency of symptoms ranged from 3-4 times a year to daily.  He described the majority of these symptoms as moderate, based on the level of distress he experiences when they occur and their related disruption to his everyday functioning.  Occupationally he was noted to be retired and has not worked since his last examination.  He last worked in 1991 as a transit bus driver, having worked 32 years prior to his retirement.  His nervousness, jumpiness, concentration difficulties, and memory impairment caused him to have functional impairment with task completion, which would likely impact physical and sedentary employment.  

Based examination findings, the examiner determined that the Veteran's current Axis I diagnosis was anxiety disorder, not otherwise specified, sub threshold for PTSD.  No other psychiatric diagnosis was given.  The examiner remarked that the Veteran had previously met the criteria for PTSD.  Although he was noted to meet the stressor criteria for PTSD purposes, his symptoms had decreased since the last exam and he no longer met the symptom criteria for PTSD at the time of this exam.  His current diagnosis was a progression of the PTSD diagnosis.  The Axis V GAF score was 60.  His occupational and social impairment was deemed to be such impairment with reduced reliability and productivity.  The September 8, 2011 date of this examination was the effective date assigned for the award of a 50 percent rating.  
III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 . 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126. 

In this case, the RO has already assigned staged ratings for the Veteran's service-connected psychiatric disability-30 percent prior to September 8, 2011, and 50 percent from that date.  Hence, the Board must consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted. 

At the outset, the Board notes that the criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130 . 

Under the formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) . 

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent, but no higher, rating for the Veteran's PTSD is warranted from the June 10, 2008 effective date of the award of service connection through September 7, 2011. 

The Board points out that since the effective date of the award of service connection, the Veteran's PTSD has been manifested by nightmares, insomnia, irritability, social isolation, panic attacks, some impaired judgment, occasional disturbances of motivation and mood, impaired immediate memory, and occasional outbursts of anger. Collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity, consistent with the level impairment contemplated in a 50 percent rating.

Pertinent to the period prior to September 8, 2011, the Board notes that clinical findings on the December 2008 VA examination included manifestations such as sleep difficulties with only 3 to 5 hours of broken sleep per night, and nightmares and flashbacks twice a week.  He also had panic attacks twice a week, and other PTSD symptoms such as hypervigilance, increased startle response, and avoidance of trauma related stressors.  Socially, he generally preferred to be alone and avoided socializing, indicating that this type of isolation prevented conflicts.  His marital history was significant for three failed marriages, and this was also confirmed by his lay statement he submitted in July 2008.  

Thus, the December 2008 examination report reflects general symptoms, findings on mental status examination and behaviors similar to those noted in the September 2011 VA examination report-which formed the basis for the RO's award of a50 percent rating in its September 2011 rating.  

While the Veteran has not demonstrated all of the symptoms associated with the 50 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436  2002).  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include his symptoms of panic attacks, flashbacks, social disturbances and sleep issues including nightmares and poor sleep, support assignment of the 50 percent rating from the June 2008 effective date of the award of service connection. 

However, at no pertinent to this appeal has the Veteran's psychiatric disability met the criteria for the next higher, 70 percent rating.  As noted above, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  In this case, however, the neither the December 2008 VA examination report or the September 2011 VA examination report supports a finding of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  On the contrary, he was shown to have a good relationship with his children and two close friends, and was deemed to not meet the full criteria for PTSD at the time of this examination.  He was deemed to have no more than anxiety, impairment of short and long term memory and difficulty in establishing effective work and social relationships.  These symptoms were deemed no more than moderate. 

As the criteria for the next higher, 70 percent rating are not met, it follows that that the criteria for the maximum, 100 percent rating likewise are not met.  

The Board acknowledges that the June 2008 private examination reports reflects comments suggesting a level of  impairment more severe than that contemplated by the assigned  50 percent rating.  The examiner opined that the Veteran's symptoms f flashbacks, hypervigilance and isolating behaviors severely limited his social and occupational functions, and described him as permanently and totally disabled and unemployable.  While the examiner clearly identified symptoms noted by VA examiners, no stated rationale for the assessment of level of impairment caused by those symptoms was provided.  The examiner also assigned a GAF score of 37. However, this opinion and assigned GAF score are not considered persuasive indicators of the Veteran's true level of psychiatric impairment. 

According to the DSM-IV, a GAF score ranging from 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure or irrelevant) or major impairment in several areas, such as work, school, , family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work),  The Board notes, however, that the symptoms indicative of such s score simply are not shown here-in the June 2008 examination report or elsewhere.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board also finds it noteworthy that, by contrast, the December 2008 examiner assigned a GAF of 58.  According to the DSM-IV, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board thus notes that the GAF assigned by the VA examiner appears to reflect even less impairment than that contemplated by the 50 percent rating assigned.  In any event, the Board reiterates that the symptoms shown, and not an examiner's assessment of the severity of a disability or an assigned GAF, provide the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  

For all the foregoing reasons, the Board finds that a initial 50 percent, but no higher, rating for service-connected psychiatric disability is warranted from the June10, 2008 effective date of the award of service connection through September 7, 2011, but that a rating for the disability is not warranted at any point pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 50 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§  3.102, 4.3 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



B. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) . 

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as his psychiatric disability, his lone service-connected disability, has been assessed as 50 percent disabling from the June 10, 2008 effective date of the award of service connection.  However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363. 

In this case, there is no competent evidence or opinion that even suggests that that the Veteran is or has been rendered unemployable due to his lone service-connected paychiatric disability at any point pertinent to this appeal.  He worked for decades with the same employer until his age-related retirement in 1991 after more than 30 years of work.  Moreover, there is no indication that his psychiatric disability was a significant factor in his retirement.  Indeed, the December 2008 examiner noted that, at most, his psychiatric symptoms would result in no more than mild occupational impairment if he were physically able to work.  

While the June 2008 private examination report reflects that the Veteran was described as unemployable, beyond a broad statement that his prognosis for recovery was poor due to the longevity and chronicity of his symptoms., no specific evidentiary, medical, or vocational basis for such an opinion was provided.  As with the rating assigned for psychiatric disability, this examination report and the opinions expressed therein are not considered  persuasive indicators of the Veteran's ability to obtain or retain substantially-gainful employment.  By comparison, the September 2011 VA examiner acknowledged that the Veteran had difficulty in establishing and maintaining effective work and social relationships, noting that symptoms such as nervousness, jumpiness, concentration difficulties and memory impairment would likely impact employment.  However the examiner found occupational impairment comparable to no more than reduced reliability and productivity.  Such findings do not equate to a finding of unemployability.  

Furthermore, to whatever extent the Veteran and/or his representative attempts to establish the Veteran's entitlement to a TDIU on the basis of lay assertions. the Board emphasizes that neither has been shown to possess expertise in medical or vocational matters.  See e.g., Bostain v. West, 11 Vet. App. at 127 (1998); See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

In sum, the competent, probative evidence simply does not support a finding that, at any pertinent point, the Veteran's service-connected disability precludes, or has precluded him, from obtaining or retaining substantially gainful employment.  As such, the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, are not met, and the claim for a TDIU must be denied.  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56. 


ORDER

An initial 50 percent for service-connected psychiatric disability, from June 10, 2008 through September 7, 2011 is granted subject to the legal authority governing the award of compensation benefits.

A rating in excess of 50 percent for service-connected paychiatric disability is denied.  

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


